Title: From Benjamin Franklin to James Jay, 28 November 1782
From: Franklin, Benjamin
To: Jay, James


Sir,Passy, Nov. 28. 1782.
I received the Letter you did me the Honour of writing to me the 27th past. I have no direct Powers from Congress to transact Exchanges, but have taken the Liberty in your Case, to absolve the Parole of Captain Francis Dundas, of the first Regiment, now a Prisoner on Parole in London, on Condition that yours be also fully discharged. You will know whether this Condition is comply’d with by applying to the Lord Advocate of Scotland, who is his Uncle. I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Sir James Jay.
 
Addressed: To / Sir James Jay / London
Endorsed: from Doctr: Franklin Novr: 28. 1782
